Citation Nr: 1445919	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  07-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a separate disability rating for hallux valgus, post-operative residuals of a right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Chicago, Illinois.

Procedural history

The Veteran was initially granted service connection for bilateral callosities in an October 1974 rating decision, wherein the Veteran was assigned a 10 percent disability rating pursuant to hyphenated diagnostic codes 5299-5284.  38 C.F.R. § 4.71a.

In a January 1991 letter from the RO, the Veteran was notified of a proposed reduction to his rating for bilateral plantar callosities.  By an April 1991 rating decision, the Veteran's disability rating was reduced to a noncompensable level under 38 C.F.R. § 4.71a, Diagnostic Code 5299 and 38 C.F.R. § 4.118, Diagnostic Code 7819, hyphenated as 5299-7819.  

At a hearing in July 1991, the severity of the Veteran's bilateral plantar callosities was discussed, and the Veteran raised the issue of entitlement to an increased rating for his foot disorder.  Moreover, the Veteran's representative raised the issues of entitlement to service connection for hallux valgus of the right first digit and service connection for hammer toe of the right fifth digit, both secondary to his service-connected bilateral plantar callosities.  

In a May 1992 rating decision, the Veteran was denied service connection for postoperative right first and right fifth toe conditions and denied an increased rating for bilateral plantar callosities.

In September 1992, the Veteran submitted a notice of disagreement with respect to the May 1992 rating decision.  

In May 1993, the Veteran submitted a statement that was considered by the RO to be a claim of entitlement to a compensable evaluation for his service-connected bilateral plantar callosities.  After undergoing a VA examination, the RO issued a rating decision, dated in September 1993, continuing the noncompensable rating.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof and the decision became final.

In June 2005, the Veteran submitted a claim for entitlement to an increased evaluation for a 'service[-]connected...right foot condition.'  In the November 2005 rating decision, the Veteran's claim was captioned and evaluated as entitlement to a compensable evaluation for service-connected bilateral plantar callosities, which was denied.  The Veteran subsequently filed a timely notice of disagreement.

In the December 2006 statement of the case (SOC), which ultimately granted the Veteran an increase to 10 percent, the disability was captioned and evaluated as 'bilateral plantar callosities with right hallux valgus.'  Using the same caption, this increase was subsequently effectuated by the December 2006 rating decision pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819 and 38 C.F.R. § 4.71a, Diagnostic Code 5280, hyphenated as 7819-5280.

In a February 2009 remand, the Board determined that additional development was needed to determine the current nature and severity of the Veteran's bilateral plantar callosities.  The Board also found that there were unresolved issues of entitlement to service connection for postoperative residuals of right fifth toe and right great toe disabilities stemming from the September 1992 notice of disagreement. 

In an August 2010 SOC, the RO denied the Veteran's claims for service connection for postoperative residuals of right fifth toe and right great toe disabilities.  The Veteran perfected his appeal as to these issues. 

In a February 2012 decision, the RO granted the Veteran an increase to 10 percent effective July 1, 1991, and 30 percent effective June 25, 2009.  The disability was captioned and evaluated as 'bilateral plantar callosities, with right hallux valgus, status post bunionectomy'.  Using the caption 'bilateral plantar callosities,' this increase was subsequently effectuated by a February 2012 rating decision pursuant to 38 C.F.R. § 4.118, Diagnostic Code 5280 and 38 C.F.R. § 4.71a, Diagnostic Code 5284, hyphenated as 5280-5284.  The RO noted that service connection for right first toe bunionectomy and fifth toe calluses are granted and combined with the disabling effects of the service connected bilateral plantar callosities. 

By a decision dated in January 2013, the Board denied the Veteran's claim for entitlement to a separate disability rating for hallux valgus, post-operative residuals of a right great toe, prior to June 25, 2009.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's portion of the Board's decision finding that the Veteran is not entitled to a separate disability evaluation for hallux valgus, post-operative residuals of a right great toe.  In a March 2014 Order, the Court endorsed the JMR and vacated that portion of the January 2013 Board decision denying entitlement to a separate disability rating for hallux valgus, post-operative residuals of a right great toe, prior to June 25, 2009.  The Veteran's claim now returns to the Board for compliance with the instructions in the Court-adopted JMR.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 25, 2009, hallux valgus with post-operative residuals of a right great toe is manifested by pain after operation with resection of metatarsal head as well as painful calluses.

2.  From June 25, 2009, the Veteran has had painful calluses of the right foot in addition to his severe hallux valgus. 


CONCLUSIONS OF LAW

1.  Prior to June 25, 2009, the criteria for a separate evaluation, for post-operative residuals of a right great toe disability have been met.  38 U.S.C.A. § 1155,
5107 (West 2002 & Supp. 2013); 38 C.F.R;4.1, 4.3, 4.40, 4.45, 4.71a,
Diagnostic Code 5280 (2013).

2.  From June 25, 2009, the criteria for a separate evaluation, for calluses of the right foot have been met.  38 U.S.C.A. § 1155,5107 (West 2002 & Supp. 2013); 38 C.F.R;4.1, 4.3, 4.40, 4.45, Diagnostic Code 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The record reflects that the Veteran was provided all required notice in a letter mailed in March 2009.  While the March 2009 letter was sent after the initial adjudication of this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that service treatment records and post-service VA and private treatment records have been obtained.  The Veteran was also provided with appropriate VA medical examinations in response to his claims.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Analysis

As determined in the February 2012 RO decision, service connection for right first toe bunionectomy is granted.  However, the Board is asked to consider whether a separate compensation evaluation for hallux valgus is warranted prior to June 25, 2009.  The Board notes that if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Finding the Veteran has separate foot disabilities consisting of callosities and post-operative hallux valgus, the Board finds that separate disability ratings are warranted. 

Prior to June 25, 2009, the Veteran's right foot disabilities were rated under Diagnostic Codes 7819-5280.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5280 provides that hallux valgus, unilateral, operated with resection of the metatarsal head or severe, if equivalent to amputation of the great toe warrants a 10 percent evaluation.  

Under Diagnostic Code 7819 for benign neoplasms of the skin, the disability is to be rated as a scar.  The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in 1991.  

Under the pertinent diagnostic criteria in effect prior to August 30, 2002, a 10 percent disability evaluation was warranted for superficial scars that were poorly nourished with repeated ulceration (Diagnostic Code 7803) or tender and painful on objective demonstration (Diagnostic Code 7804).  38 C.F.R. § 4.118 (2001).  Further, other scars could be rated on limitation of function of the part affected (Diagnostic Code 7805).  Id.

An August 1990 VA surgical report indicated the Veteran underwent bunionectomy with Akin procedure of the proximal phalanx, right hallux.  In the operative report, it was noted that the medial eminence on the head of the first metatarsal was prominent and it was decided that a resection was necessary.  Clearly, the Veteran meets the criteria for a disability rating under Diagnostic Code 5280.

In addition, the Veteran has objective evidence of painful callosities as found during VA examination in May 1992, August 1993, and September 2005.  A disability rating of 10 percent is warranted under diagnostic Code 7819 for tender or painful scar. 

In this case, the Veteran has separate and distinct service-connected disabilities concerning his right foot warranting a separate disability rating for hallux valgus in addition to a rating assigned for calluses.  Accordingly, for the period prior to June 25, 2009, the Veteran is entitled to a 10 percent disability rating for hallux valgus of the right first metarsal under Diagnostic Code 5280 as well as a separate 10 percent rating for callouses of the right first toe under Diagnostic Code 7819.  

For the period from June 25, 2009, the Veteran right foot has been awarded a 30 percent disability rating for severe injury under Diagnostic Code 5284.  As held by the Board in its prior decision, the Veteran's hallux valgus has resulted in severe disability of the foot resulting in a 30 percent evaluation under Diagnostic Code 5284.  Inasmuch as the Veteran continues to have symptoms related to both hallux valgus and calluses of the right foot, an additional 10 percent disability rating for calluses of the right foot is warranted since June 25, 2009 under Diagnostic Code 7819.  

Other Considerations

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995) with regard to the Veteran's claim.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered. See 38 C.F.R. § 4.40, 4.45, 4.59 (2012).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. § 4.4.0 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7; 11(1996).  Inasmuch as Diagnostic Codes 5276-5284 are not based on limitation of motion, the provisions of 38 C.F.R. § 4.40., .4.45, and 4.59 do not apply.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to 'a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111(2008).  First, the
Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's foot injury, (i.e. symptoms consistent with loss of use of the foot under Diagnostic Codes 5167 and 5284).  However, the Veteran's service connected hallux valgus and calluses do not, either together or individual result in the functional equivalent of loss of use.  It does not appear that the Veteran has an 'exceptional or unusual' disability.  He does not have any symptoms from his service-connected foot disorders that are unusual or are different from those contemplated by the schedular criteria.

The available schedular evaluations for the disabilities are adequate in the present case.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is not warranted.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly' raised the issue of TDIU nor is such reasonable raised by the record. 


ORDER

Entitlement to a separate 10 percent disability rating for hallux valgus, post-operative residuals of a right great toe, prior to June 25, 2009, is granted.


Entitlement to a separate 10 percent disability rating for painful calluses of the right foot, from June 25, 2009, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


